DETAILED ACTION

This office action is in response to a Remarks and Amendments filed December 2, 2021 in regards to a 371 application filed June 28, 2019 claiming priority to PCT/EP2017/084697 filed December 28, 2017 and foreign application EP16207465.2 filed December 30, 6. Claims 13 has been amended. Claims 1-19 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Blessing et al. (U.S. 2006/0135793), 
Blessing et al. disclose a process to dimerized two levulinic acid molecules to form a novel di-carboxylic acid in a single-stage process combining aldol condensation, dehydration and hydrogenation.  Blessing et al. disclose the single-stage process comprises contacting an organic phase comprising levulinic acid in the presence of hydrogen, with a strong acidic heterogeneous catalyst comprising a hydrogenating metal, at elevated temperature of 60-170°C and preferably at elevated pressure of 1-200 bar. 
However, Blessing et al. do not teach or fairly suggest the claimed method comprising, among other features, the heterogeneous catalyst containing an acidic zeolite embedded in a mesoporous matrix and a carrier, wherein the content of oligomers is 40 wt.% or more relative to the sum of dimers and oligomers in the dimer and oligomer product and wherein the step of dimerizing / oligomerizing is carried out at a reaction temperature of 230°C or less.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763